Citation Nr: 0317058	
Decision Date: 07/22/03    Archive Date: 07/31/03

DOCKET NO.  99-10 778	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased disability rating for low back 
strain with degenerative disc disease (DDD), rated as 10 
percent disabling before March 16, 2001 and as 20 percent 
disabling from March 16, 2001.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel
INTRODUCTION

The veteran had active service from December 1986 to December 
1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1998 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas.

The case returns to the Board following a remand to the RO in 
August 2000.  

A transcript of the veteran's Travel Board hearing in October 
1999 is associated with the claims folder.  

The veteran's May 2001 statement indicates that he seeks 
service connection for a right knee disorder and for left eye 
vision loss.  He appears to be attempting to reopen 
previously denied claims.  These matters have not been 
developed or adjudicated by the RO.  Therefore, they are 
referred to that office for the appropriate action.  


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the veteran's appeal. 

2.  Evidence of record before March 16, 2001 reflects 
moderate lumbar spine disability with occasional recurrent 
attacks related to DDD.  

3.  Evidence of record from March 16, 2001 through September 
22, 2002 continues to show moderate lumbar spine disability 
with occasional recurrent attacks related to DDD.

4.  As of September 23, 2002, the evidence shows severe 
limitation of motion of the lumbar spine and mild disability 
associated with sciatic nerve pathology.  


CONCLUSIONS OF LAW

1.  The criteria for a 20 percent disability rating for low 
back strain with DDD before March 16, 2001 have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 
3.321(b)(1), 4.1-4.7, 4.21, 4.40, 4.45, 4.71a, Diagnostic 
Code 5293 (2002).  

2.  The criteria for a disability rating greater than 20 
percent for low back strain with DDD as of March 16, 2001 
through September 22, 2002 have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.1-4.7, 
4.21, 4.40, 4.45, 4.71a, Diagnostic Code 5293 (2002). 

3.  The criteria for a 50 percent disability rating for low 
back strain with DDD from September 23, 2002 have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 
3.321(b)(1), 4.1-4.7, 4.21, 4.40, 4.45, 4.71a, Diagnostic 
Code 5293 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board observes that the Veterans Claims Assistance Act of 
2000 (VCAA), 
38 U.S.C.A. § 5100 et seq. (West 2002), eliminated the 
requirement for a well-grounded claim, enhanced VA's duty to 
assist a claimant in developing facts pertinent to his claim, 
and expanded VA's duty to notify the claimant and his 
representative, if any, concerning certain aspects of claim 
development.  VA promulgated regulations that implement these 
statutory changes.  See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2002).  

Review of the claims folder reveals compliance with the VCAA.  
That is, by way of the September 1998 rating decision and 
February 1999 statement of the case, the RO generally 
provided the veteran and his representative with the 
applicable law and regulations and gave notice as to the 
evidence needed to substantiate his claim.  In addition, in a 
March 2001 letter, the RO explained the notice and assistance 
provisions of the VCAA, including VA's responsibility to 
obtain certain types of evidence and the veteran's obligation 
to secure evidence or to supply information necessary to 
obtain evidence.  Finally, in supplemental statements of the 
case dated in June 2002 and September 2002, the RO provided 
the text of the applicable regulations implementing the VCAA.  
Accordingly, the Board finds that the veteran has been 
afforded all notice required by the VCAA.  See Quartuccio v. 
Principi, 
16 Vet. App. 183 (2002).  

With respect to the duty to assist, the RO has secured VA 
treatment records and several medical examinations.  See 
Charles v. Principi, 16 Vet. App. 370 (2002).  The veteran 
has not identified and authorized the release of records from 
any private providers.  See 38 U.S.C.A. § 5103A(b).  Pursuant 
to the Board's remand, in an October 2000 letter, the RO 
asked the veteran to furnish contact information for any 
medical providers, VA, military, or private, so that it could 
attempt to obtain treatment records.  It also specifically 
asked the veteran to provide a release to obtain medical 
records from his employer.  The RO reiterated these requests 
in its March 2001 letter to the veteran.  The veteran did not 
respond to either letter.  Therefore, the Board is satisfied 
that the duty to assist has been met.  

Finally, the veteran has had ample opportunity to present 
evidence and argument in support of his appeal.  As he has 
received all required notice and assistance, there is no 
indication that the Board's present review of the claim will 
result in any prejudice to the veteran.  Bernard v. Brown, 4 
Vet. App. 384, 392-94 (1993).

The Board is also satisfied as to compliance with its 
instructions from the August 2000 remand.  See Stegall v. 
West, 11 Vet. App. 268 (1998).


Factual Background

The RO granted service connection for low back strain and 
assigned a 10 percent disability evaluation in a January 1992 
rating decision.  It continued that evaluation in November 
1995 and January 1997 rating decisions.   

VA medical records dated in December 1997 noted a history of 
low back pain.  Computed tomography (CT) scan showed left-
sided herniated nucleus pulposus not indenting the thecal 
sac.  

The veteran was afforded a VA orthopedic examination in June 
1998.  He complained of morning stiffness and low back 
soreness.  He had some sharp pain in the morning that tended 
to improve throughout the day.  Pain was primarily 
precipitated by bending and relieved by lying on his stomach 
and taking ibuprofen.  Treatment included physical therapy, 
Motrin, a muscle relaxer, and a transcutaneous electrical 
nerve stimulation (TENS) unit.  The veteran related that he 
could not do sports or exercise like he used to do.  He 
worked full time as a machine operator, though he wore a back 
brace at work and did have some back soreness.  Examination 
revealed forward flexion to 70 degrees, backward extension to 
10 degrees, and lateral flexion to 15 degrees bilaterally.  
There was pain on motion with backward extension.  The back 
musculature was well developed.  There was no neurologic 
abnormality and no radiation of pain.  The examiner noted 
that X-rays from September 1997 showed disc herniation at L4-
5 and L5-S1 to the left with impingement on the left S1 nerve 
root.  The diagnosis was L5-S1 disc herniation with 
impingement of left S1 nerve root within the spinal canal.  

The veteran perfected an appeal of the September 1998 rating 
decision that continued the 10 percent evaluation for low 
back strain.  

In June 1999, the veteran testified at a personal hearing.  
He currently received care for his back disability at the 
Temple VA medical center.  He took muscle relaxers, did 
exercises for the back, and used a heating pad.  He took 
medication three to four times a day.  The veteran was 
currently experiencing tightening of the back muscles.  He 
had been issued a back brace to wear for support at work.  He 
had back pain that radiated to around the buttocks area.  
Back symptoms made it difficult to do his work.  His job 
required a lot of standing, which aggravated his back.  The 
veteran could stand for about one and one-half hours before 
the back started stiffening and he had muscle spasms.  He 
could also have symptoms if he sat for too long.  

During the October 1999 Travel Board hearing, the veteran 
indicated that he continued to receive VA treatment that was 
unchanged from the earlier hearing.  He stated that the back 
pain was constant, with flaring from the low back to the 
buttocks area with occasional tingling down the legs.  If he 
had to bend or lift something, he had sharp pain and could 
barely move.  Two or three times a week, he had flare-ups 
with maximum pain.  He was unable to bend and touch his toes.  
Sitting or walking for long periods bothered his back.  The 
veteran related that he had magnetic resonance imaging (MRI) 
of the low back in 1997, which revealed three herniated 
discs.  VA had issued him muscle relaxers for back spasms, 
with which he had a lot of problems.  The veteran denied 
having any other back injury since service.  He worked on an 
assembly line.  His employers tried to accommodate him when 
he had a back flare-up and could not do his work.   

Additional VA medical records dated in June 1998 showed that 
the veteran complained of back pain for several days.  His 
medication was not helping.  Per CT scan in 1997, he had mild 
disc bulging at L3-4 and L4-5 with eccentric disc herniation 
at L5-S1.  It was noted that the veteran was ambulatory with 
normal gait.  On examination, range of motion and strength 
were within functional limits.  Pain was in the lumbosacral 
area without radiation.  There was no specific point 
tenderness.  The assessment was chronic low back pain.  
Planned treatment included moist heat and electrical 
stimulation.  Physical therapy follow-up notes dated in 
August 1998 indicated that treatment had decreased the low 
back pain to minimal.  The veteran was to continue at home 
with moist heat as needed and exercise program.  The veteran 
presented in November 1998 with complaints including low back 
pain for several days without radiation.  He thought the 
flare up was due to a change in weather.  Examination showed 
that deep tendon reflexes were present and equal in the lower 
extremities.  Motor strength was excellent.  The impression 
included chronic low back discomfort with herniated nucleus 
pulposus L5-S1.  Treatment consisted of ibuprofen.  Notes 
dated in December 1998 reflected complaints including low 
back pain.  It was noted that the veteran took Robaxin for 
pain without relief.  

VA orthopedic clinic notes dated in May 1999 showed 
complaints of chronic low back pain, dull in nature, with 
occasional radiation to the left hip.  The veteran denied 
bladder problems or gross weakness, foot drop, or radicular 
symptoms.  The pain was moderately controlled with ibuprofen.  
He had tried physical therapy with minimal results.  He was a 
machine shop worker.  The physician reviewed findings from 
1997 CT scan.  On examination, the veteran could heel-toe 
walk with minimal difficulty.  He was able to stand on his 
toes initially, but lost plantar flexion strength on the left 
after a few seconds.  He was able to heel walk without 
difficulty.  There was full range of motion of the back.  
Straight leg raising was negative bilaterally.  Strength was 
5/5 throughout all muscle groups.  Deep tendon reflexes were 
2+ and symmetric bilaterally.  There was no sensory loss.  X-
rays of the lumbosacral spine showed minimal degenerative 
joint disease without metathesis.  The assessment included CT 
scan evidence of disc bulge at L5-S1 on the left without 
significant neural foraminal stenosis and chronic low back 
pain.  In December 2000, the veteran reported having chronic 
lower back pain, particularly in the morning.  He was no 
longer working, but was in a VA training program and going to 
school.  Examination revealed negative straight leg raising 
and intact motor functioning, sensation, and deep tendon 
reflexes.  The diagnosis was chronic low back pain with L5-S1 
posterolateral herniated nucleus pulposus by CT scan in 1997 
with no evidence of radiculopathy at present.  A lumbar 
corset was prescribed.  The veteran returned in October 2001 
with complaints of severe lower back pain that radiated to 
the left hip and down the leg and severe tenderness over the 
lumbosacral spine with pain and spasm of the paravertebral 
muscle.  He was unable to raise both legs.  It was noted that 
he ambulated with normal gait and without assistance.  He was 
given a toradol injection with additional medication (muscle 
relaxers, medrol dose pack).  

The veteran underwent another VA orthopedic examination in 
March 2001.  He was still working as a machine operator, but 
was currently participating in retraining through vocational 
rehabilitation.  The veteran had constant pain in the back 
and down the upper part of the left leg.  The back was 
frequently stiff.  It was worse in the morning, in the cold, 
or when he had to do work with his back.  The veteran 
reported that he had a flare in his back every morning that 
could last all day if it was cold.  When he had a flare, he 
could do hardly anything.  A lumbosacral corset had not 
really helped his symptoms.  On examination, there was 
tenderness over the lower lumbar area, particularly on the 
left.  Forward flexion was to 60 degrees.  Strength, 
sensation, and circulation were intact in the lower 
extremities.  Deep tendon reflexes were 1+ at the knees and 
3+ at the ankles and symmetric.  Straight leg raising was 
positive at 40 degrees on the left.  Crossed straight leg 
raising was positive at 40 degrees on the right.  X-rays 
showed degenerative spurring at L4-5.  The assessment was low 
back pain.  The examiner opined that the veteran's disc 
problem could reasonably be considered a sequela of his 
initial injury.  She recommended MRI of the lumbar spine to 
compare current status to the result of the CT scan from 1997 
with possible neurosurgical consultation.       

In its June 2002 supplemental statement of the case, the RO 
recharacterized the disability as low back strain with DDD.  
It continued the 10 percent disability rating.  

In February 2003, the veteran underwent another VA orthopedic 
examination.  The examiner reviewed the claims folder for the 
examination.  The veteran described having chronic low back 
pain since his initial injury.  The pain was usually in the 
lumbosacral area, but for the last few years had radiated to 
both buttocks and legs.  The pain was usually sharp and 
severe, a shooting and stinging pain from the low back to the 
legs.  Symptoms were worse with moving, walking, standing, 
bending, lifting, and cold weather.  They were relieved with 
rest, pain medication, heating pad, and physical therapy.  
About twice a week, he had flare-ups that lasted four to five 
hours and were relieved with medication.  Additional 
limitations on flare-ups were mostly with movement.  The 
veteran denied any numbness in the lower extremity, weakness, 
and bowel or bladder symptoms.  Medications included 
ibuprofen, which was not helpful, and Robaxin and tramadol.  
He also used physical therapy, rest, and light duty.  He used 
a back brace and a walking cane.  He could walk up to one-
half block and up to 20 minutes.  Walking distance was 
limited by pain.  The veteran also reported a right knee 
problem that required a brace.  He could perform all 
activities of daily living without difficulty.  He was 
working and was able to drive his own car.  He called in sick 
to work about twice a month, or about 24 days in the past 
year.  

On examination, visual inspection of the spine, posture, and 
gait was normal.  Range of motion testing revealed forward 
flexion to 40 degrees with pain from 20 to 40 degrees, 
backward extension to 30 degrees with pain from 20 to 30 
degrees, lateral flexion to 25 degrees bilaterally with pain 
from 20 to 25 degrees, and rotation to 30 degrees bilaterally 
with pain from 20 to 30 degrees.  Muscle spasm was reported.  
There was discomfort on deep palpation of the bilateral 
paraspinal area, right more than left in the lumbosacral 
region.  There was no weakness.  There was no postural 
abnormality, fixed deformity, or abnormality of the 
musculature.  He did some leaning due to his right knee 
problem.  Sensation, motor strength, and deep tendon reflexes 
were normal.  Straight leg raising in the supine position was 
positive at 30 degrees bilaterally, with limitation due to 
pain in the back.  CT scan of the lumbosacral spine showed 
mild disc space narrowing with bulging but no herniation at 
L4-5.  There were mild degenerative changes at L4.  There was 
no abnormality at L5-S1 and no spinal stenosis.  The 
impression was bulging but not herniated disc at L4-5 with 
mild degenerative joint disease at that level.  The diagnosis 
was remote lumbosacral strain with chronic low back pain with 
residual and mild degenerative joint disease at L4-5, with 
bulging disc at L4-5, and history of herniated nucleus 
pulposus at L5-S1 with left-sided nerve root impingement per 
previous CT scan.  

In an April 2003 rating action, the RO increased the 
disability rating for low back strain with DDD to 20 percent 
effective from March 16, 2001, the date of the VA 
examination.         


Analysis

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 
(2002).    

Where an increase in an existing disability rating based on 
established entitlement to compensation is at issue, the 
present level of disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  When reasonable doubt arises as to the degree of 
disability, such doubt will be resolved in the veteran's 
favor.  38 C.F.R. § 4.3.  

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).

The veteran's disability is currently characterized as low 
back strain with DDD and is currently rated under Diagnostic 
Code (Code) 5293, intervertebral disc syndrome.  38 C.F.R. § 
4.71a.  Although there are other potentially applicable 
diagnostic codes, the Board emphasizes that there is no 
evidence of vertebral fracture or ankylosis of the lumbar 
spine to warrant application of Code 5285 or Code 5289, 
respectively.

The RO previously characterized the disability as low back 
strain and evaluated it under Code 5295, lumbosacral strain.  
Under Code 5295, a 10 percent rating is assigned for 
lumbosacral strain with characteristic pain on motion.  A 20 
percent evaluation is in order for lumbosacral strain with 
muscle spasm on extreme forward bending and unilateral loss 
of lateral spine motion in the standing position.  A maximum 
40 percent rating is warranted when disability is severe, 
with listing of whole spine to opposite side, positive 
Goldthwaite's sign, marked limitation of forward bending in 
the standing position, loss of lateral motion with 
osteoarthritic changes, or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion.
 
The evidence of record reflects limitation of motion of the 
lumbar spine, which is evaluated under Code 5292.  
Evaluations are assigned as follows: 10 percent for slight 
limitation, 20 percent for moderate limitation, and 40 
percent for severe limitation.  

When the RO subsequently recharacterized the disability to 
reflect DDD determined to be associated with the low back 
strain, it rated the disability under Code 5293.  During the 
pendency of the veteran's appeal, VA promulgated new rating 
criteria for intervertebral disc syndrome, effective 
September 23, 2002.  See 67 Fed. Reg. 54,345 (Aug. 22, 2002) 
(to be codified as amended at 38 C.F.R. pt. 4).  Generally, 
where the law or regulation changes after a claim has been 
filed or reopened but before the administrative or judicial 
appeal process has been concluded, the version most favorable 
to the veteran will apply.  Karnas v. Derwinski, 1 Vet. 
App. 308, 313 (1991).  However, when amended regulations 
expressly state an effective date and do not include any 
provision for retroactive applicability, application of the 
revised regulations prior to the stated effective date is 
precluded, notwithstanding Karnas.  38 U.S.C.A. § 5110(g); 
DeSousa v. Gober, 10 Vet. App. 461, 467 (1997); VAOPGCPREC 3-
2000.  Therefore, prior to September 23, 2002, the Board may 
apply only the previous version of the rating criteria.  As 
of September 23, 2002, the Board must apply the version of 
the rating criteria more favorable to the veteran.

The Board notes that, in its September 2002 and April 2003 
supplemental statement of the cases, the RO provided and 
applied both versions of the regulations.  Accordingly, the 
Board may similarly consider each version of the regulations 
without determining whether the veteran will be prejudiced 
thereby.  Bernard, 
4 Vet. App. at 392-94.    

The previous version of Code 5293 provides for a 10 percent 
rating when disability from intervertebral disc syndrome is 
mild.  A 20 percent rating is in order when disability is 
moderate with recurring attacks.  A 40 percent disability 
rating is assigned for intervertebral disc syndrome that is 
severe, with recurring attacks and intermittent relief.  A 
maximum schedular rating of 60 percent is assigned when 
disability is pronounced, with persistent symptoms compatible 
with sciatic neuropathy with characteristic pain and 
demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to site of diseased disc, 
and little intermittent relief.  38 C.F.R. § 4.71a (2002).  

The amended version of Code 5293 provides that intervertebral 
disc syndrome be evaluated either on the total duration of 
incapacitating episodes over the past 12 months or by 
combining under 38 C.F.R. § 4.25 separate evaluations of its 
chronic orthopedic and neurologic manifestations along with 
evaluations for all other disabilities, whichever method 
results in the higher evaluation.  A 10 percent rating is 
assigned with incapacitating episodes having a total duration 
of at least one week but less than two weeks during the past 
12 months.  A 20 percent evaluation is warranted with 
incapacitating episodes having a total duration of at least 
two weeks but less than four weeks during the past 12 months.  
A 40 percent rating is in order for disability with 
incapacitating episodes having a total duration of at least 
four weeks but less than six weeks during the past 12 months.  
A maximum rating of 60 percent is assigned for disability 
with incapacitating episodes having a total duration of at 
least six weeks during the past 12 months.  Note 1 states 
that, for purposes of evaluations under Code 5293, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.  Note 2 indicates that 
chronic orthopedic and neurologic manifestations should be 
rated separately under the most appropriate diagnostic code.  
67 Fed. Reg. at 54,349 (to be codified at 38 C.F.R. pt. 4).    

When an evaluation of a disability is based on limitation of 
motion, the Board must also consider, in conjunction with the 
otherwise applicable diagnostic code, any additional 
functional loss the veteran may have sustained by virtue of 
other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Such factors 
include more or less movement than normal, weakened movement, 
excess fatigability, incoordination, pain on movement, 
swelling, and deformity or atrophy of disuse.  A finding of 
functional loss due to pain must be supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant.  38 C.F.R. § 4.40; Johnston v. Brown, 10 Vet. 
App. 80, 85 (1997).  VA has determined that intervertebral 
disc syndrome involves loss of range of motion.  Therefore, 
38 C.F.R. §§ 4.40 and 4.45 must be considered when a 
disability is evaluated under Code 5293.  VAOPGCPREC 36-97. 

The issue on appeal is whether the veteran is entitled to a 
disability rating greater than 10 percent before March 16, 
2001 and to a disability rating greater than 
20 percent as of March 16, 2001.  

Considering the relevant evidence, that Board finds that 
overall disability picture more closely reflects the criteria 
for a 20 percent rating before March 16, 2001.  Initially, 
the Board notes that although limitation of motion shown 
during the June 1998 VA examination may be characterized as 
moderate, all subsequent findings as to range of motion were 
normal.  Similarly, although that VA examination shows some 
loss of lateral spine motion, there is no evidence of muscle 
spasm on forward flexion.  Therefore, the Board does not find 
entitlement to a rating greater than 
10 percent under Code 5292 or Code 5295, respectively.  
38 C.F.R. § 4.7.     

However, considering Code 5293, the Board finds that the 
evidence reflects moderate lumbar spine disability with 
recurrent attacks.  VA CT scan from 1997 shows herniated 
nucleus pulposus with impingement of the left S1 nerve root.  
VA physical examination in June 1998 demonstrates limitation 
of lumbar spine motion with some pain, but no other 
abnormalities.  VA treatment records dated thereafter reflect 
intermittent attacks of persistent back pain in June 1998, 
November 1998, May 1999, and December 2000, with apparent 
significant relief between these times.  Some weakness is 
shown in May 1999 only.  Despite the veteran's testimony as 
to constant pain, there is no medical documentation of other 
exacerbation that may be considered an attack for purposes of 
rating the disability under Code 5293.  Similarly, there are 
no neurological findings to warrant assignment of a 60 
percent rating.  38 C.F.R. § 4.7.  Accordingly, the Board 
finds that the evidence supports a 20 percent rating, and no 
more, for low back strain with DDD before March 16, 2001.  
38 C.F.R. § 4.3.  

As of March 16, 2001, the Board finds that the preponderance 
of the evidence is against a disability rating greater than 
20 percent.  38 C.F.R. § 4.3.  The March 2001 VA examination 
shows some limitation of forward flexion, positive straight 
leg raising at 40 degrees, and present but abnormal deep 
tendon reflexes.  There is no deficit of strength or 
sensation.  Complaints consist of constant pain and frequent 
stiffness.  Despite the veteran's report during the 
examination of having a flare-up every morning, VA treatment 
records dated through May 2002 show one instance of low back 
pain exacerbation in October 2001 without further complaint.  
Again, there are no neurological findings to warrant 
assignment of a 60 percent rating.  The Board cannot conclude 
that the overall disability picture for the relevant time 
period more closely approximates the criteria for a higher 
rating under Code 5293, or under any other potentially 
applicable diagnostic code.  38 C.F.R. § 4.7.   

However, evaluating the lumbar spine disability under the 
amended version of Code 5293 in effect as of September 23, 
2002, the Board finds that an increase is warranted.  First, 
it is noted that the veteran has alleged that he calls in 
sick twice a month, or a total of 24 days a year, due to back 
symptoms.  However, the Board emphasizes that there is no 
evidence of record demonstrating or alleging that the veteran 
has suffered any incapacitating episode as contemplated by 
the rating criteria for Code 5293.  Therefore, a rating 
greater than 20 percent may not be established on that basis.  

Considering the orthopedic and neurologic manifestations, the 
February 2003 VA examination report demonstrates limitation 
of motion of the lumbar spine and findings suggestive of 
sciatic pathology.  Code 5292 provides for evaluations of 10, 
20, and 40 percent for limitation of motion of the lumbar 
spine that is slight, moderate, or severe, respectively.  
38 C.F.R. § 4.71a.  Examination in February 2003 reveals 
lumbar spine forward flexion limited to 40 degrees with pain 
beginning at 20 degrees, backward extension limited to 30 
degrees with pain at 20 degrees, lateral flexion limited to 
25 degrees with pain at 20 degrees, and rotation limited to 
30 degrees with pain at 20 degrees.  The Board finds that 
these results represent significant deviation from normal 
lumbar spine motion that is most appropriately characterized 
as severe, resolving doubt in the veteran's favor.  38 C.F.R. 
§ 4.3.  Therefore, a 40 percent rating is in order.      

Disabilities of the peripheral nerves are evaluated under 
38 C.F.R. § 4.124a based on findings of complete paralysis or 
varying degrees of incomplete paralysis.  This regulation 
section specifies that the term "incomplete paralysis" 
indicates a degree of lost or impaired function substantially 
less than the type picture for complete paralysis given with 
each nerve, whether due to varied level of the nerve lesion 
or to partial regeneration.  When the involvement is wholly 
sensory, the rating should be for the mild, or at most, the 
moderate degree.  Under Code 8250, an 80 percent rating is 
assigned when there is complete paralysis of the sciatic 
nerve, the foot dangles and drops, no active movement is 
possible of muscles below the knee, and flexion of the knee 
weakened or (very rarely) lost.  When there is incomplete 
paralysis of the sciatic nerve, a 60 percent rating is in 
order when disability is severe, with marked muscular 
atrophy.  Incomplete paralysis of the sciatic nerve that is 
moderately severe, moderate, or mild, is assigned a 40, 20, 
or 10 percent rating, respectively.   

The February 2003 VA examination report reflects positive 
straight leg raising at 
30 degrees with associated back pain.  There is no evidence 
of abnormality in musculature, sensation, motor strength, or 
deep tendon reflexes.  In addition, although a 1997 CT scan 
showed L5-S1 herniated nucleus pulposus with left-sided nerve 
root impingement, current CT scan discloses no disc 
herniation or spinal stenosis.  Given this evidence, the 
Board cannot conclude that the overall disability picture 
from sciatic nerve pathology represents more than mild 
incomplete paralysis, or warrants more than a 10 percent 
rating.  38 C.F.R. § 4.7.     

Combining the 40 percent and 10 percent ratings assigned for 
orthopedic and neurologic manifestations as provided by Code 
5293, the Board finds that the evaluation for low back strain 
with DDD is 50 percent under the amended criteria.  See 
38 C.F.R. § 4.25 (combined ratings table).  

In order to warrant a higher rating under the previous 
version of Code 5293, the evidence would have to demonstrate 
pronounced disability with persistent symptoms compatible 
with sciatic neuropathy with characteristic pain and 
demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings.  Although the veteran describes pain 
and muscle spasm, there is no objective evidence of weakness, 
absent ankle reflexes, loss of sensation, or other indicia of 
sciatic neuropathy.  Again, the February 2003 CT scan does 
not show disc herniation or spinal stenosis.  Therefore, 
there is no basis for assigning the higher 
60 percent rating under the previous rating criteria of Code 
5293.  38 C.F.R. § 4.7.    

Finally, the Board finds no evidence or allegation of 
exceptional or unusual circumstances, such as frequent 
hospitalization or marked interference with employment, that 
would warrant referral of the case to the Compensation and 
Pension Service for extra-schedular consideration under 
38 C.F.R. § 3.321(b)(1).  The record shows that the veteran 
maintained employment as a machine operator, although at 
times it was reported that he was participating in vocational 
rehabilitation, without significant accumulated lost time.  
There is no record of hospitalization associated with the 
lumbar spine disability. 

In summary, the Board finds that the appeal is granted in 
part and denied in part.  Specifically, the evidence supports 
a 20 percent disability rating, and no more, before March 16, 
2001.  From March 16, 2001 through September 22, 2002, the 
preponderance of the evidence is against a disability rating 
greater than 20 percent.  However, as of September 23, 2002, 
the effective date of the amended rating criteria, the Board 
finds that the evidence supports a 50 percent disability 
rating, and no more, for low back strain with DDD.  38 C.F.R. 
§ 4.3.   


ORDER

Subject to the law and regulations governing payment of 
monetary benefits, a 20 percent disability for low back 
strain with DDD before March 16, 2001 is granted. 

A disability rating greater than 20 percent for low back 
strain with DDD from March 16, 2001 through September 22, 
2002 is denied.  

Subject to the law and regulations governing the payment of 
monetary benefits, a 50 percent disability rating for low 
back strain with DDD from Septemer 23, 2002 is granted.  



	                        
____________________________________________
	M. Sabulsky
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

